                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

ERIC SAMUWELL MITCHELL,

      Plaintiff,

v.                                               Case No. 3:18cv2197-LC-HTC

W. CLEMMONS, D. DUNLAP,
H. HALL, M. STOKES,
and A. PARROTT,

     Defendants.
____________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 12, 2019 (doc. 26). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                          Page 2 of 2


      2.    The January 15, 2019 Order granting Plaintiff leave to proceed in forma

pauperis (doc. 14) is VACATED.

      3.    This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(g) and 28 U.S.C. § 1915A(b)(1).

      DONE AND ORDERED this 10th day of September, 2019.




                               s /L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2197-LC-HTC
